DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/27/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 1-30 numbered accordingly are allowed herein. 
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-30 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 23, 27, and 29 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Aiba et al. US 20190349142 discloses in Section [0167] The gNB transmit, by using the RRC message, fourth information used for configuring the offset value(s) for the HARQ-ACK(s), the gNB transmit on the PDCCH, the DCI format(s) for the downlink including information used for indicating the offset value(s) for the HARQ-ACK(s); Section [0168] The UE transmit on the PUSCH, the one or more HARQ-ACKs for the one or more PDSCHs (e.g., the PDSCH transmission). Here, the number of resources for each of the HARQ-ACKs may be determined based on each of the offset values. For example, the offset values may be configured for each of HARQ-ACKs. Here, the sixth information may include information used for configuring a correspondence(s) of the offset value(s) and the PDCCHs, The sixth information may include information used for configuring a correspondence(s) of the offset value(s) for the HARQ-ACK(s) and the PDSCH(s) (e.g., the PDSCH transmission(s)). Here, the correspondence(s) of the offset value(s) and the HARQ-ACK(s) (e.g., and/or the PDCCH(s), and/or the PDSCH(s)) may be defined, in advance, by a specification, and known information between the gNB and the UE; Section [0171] the UE 102 detects the DCI format(s) for the downlink in the PDCCH with the aggregation level=4, the UE 102 may determine, based on the offset value=6, the number of resources for the HARQ-ACK(s) for the PDSCH(s) scheduled by using the DCI format(s); Section [0172] The sixth information may include information used for configuring a correspondence(s) of the offset value(s) and the RNTI(s). For example, the gNB 106 may configure, by using the RRC message, the offset value=6 for a first certain RNTI. 
	Although Aiba discloses gNB (i.e. base station) transmit RRC message including multiple offset values configured for each HARQ-ACKs (i.e. feedback messages), offset values for PDSCHs, and PDCCH candidates for DCI formats and UE perform PUSCH scheduled using DCI formats and multiplex HARQ-ACK on the PUSCH; it does not implicitly/explicitly state the UE receiving a single downlink control message (or DCI) that schedules multiple messages or multiple channels and the single downlink message further indicate an offset between communicating a first downlink message of the plurality of downlink messages and first feedback message of the plurality of feedback messages; and receiving a second or another offset between communicating each feedback message from the base station before the  UE transmit first feedback based on first offset and transmit a second feedback based on second offset.

The prior art, Papasakellariou US 20180019843 discloses in Section [0006] The base station configured to transmit PDCCHs that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field and transmit PDSCHs that are configured by the DCI formats and convey data transport blocks; and configured to determine locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field; Section [0059] Transmitting first PDCCHs in first time instances and transmitting second PDCCHs in second time instances, and wherein a value of the slot offset field represents a same time unit in both first DCI formats conveyed by first PDCCHs and second DCI formats conveyed by second PDCCHs; Section [0070] determining locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field; Section [0071] A DCI format configures a transmission of a number of PDSCHs and the value of the counter field is incremented by the number of PDSCHs.
The prior art, Aiba et al. US 20190349147 hereafter Aiba II disclose in Section [0023] The first offset value and/or the second offset value may be used based on identifying a search space set(s), a control resource set(s), an aggregation level(s), and/or a radio network temporary identifier associated with a physical downlink control channel (PDCCH) for the DCI format; Section [0024] The first offset value and/or the second offset value may be used based on identifying information included in the DCI format; Section [0163] FIG. 6 illustrates an example of offset values. FIG. 6 illustrates a first mapping 601 of offset value(s) for HARQ-ACK and a second mapping 603 of offset value(s) for CSI; Section [0164] the UE 102 may determine, based on the offset value(s) for the HARQ-ACK, the number of resource for multiplexing HARQ-ACK in the PUSCH. Additionally or alternatively, the UE 102 may determine, based on the offset value(s) for the CSI, the number of resource for multiplexing CSI in the PUSCH. Here, one or more offset values for one or more HARQ-ACKs may be defined to determine the number of resource for one or more HARQ-ACKs, respectively. For example, a first offset value(s) for the HARQ-ACK-1 and a second offset value(s) for the HARQ-ACK-2 may be defined, respectively. Section [0165] Here, for example, the gNB 160 may transmit, by using the RRC message, fourth information used for configuring the offset value(s) for the HARQ-ACK(s). Additionally or alternatively, the gNB 160 may transmit on the PDCCH, the DCI format(s) for the downlink including information used for indicating one offset value among from the more than one values for the HARQ-ACK 
The prior art, Lin et al. US 20200236692 discloses in Section [0008] Embodiments of the present disclosure include a user equipment (UE), a base station, and a method for managing scheduling offsets. A UE configured to receive a configuration for one of (i) a first set of minimum scheduling offset values for an active downlink bandwidth part (DL BWP) of a first cell, or (ii) a second set of minimum scheduling offset values for an active uplink bandwidth part (UL BWP) of the first cell. The transceiver is also configured to receive a physical downlink control channel (PDCCH) in a first slot on an active DL BWP of a second cell that is same as or different than the first cell. The UE also configured to decode a downlink control information (DCI) format provided by the PDCCH. The DCI format includes a field that indicates a minimum scheduling offset value. The minimum schedule offset value can be from the first set and is applicable for a reception of a physical downlink shared channel (PDSCH) on the active DL BWP of the first cell, or the minimum scheduling offset value can be from the second set and is applicable for a transmission of a physical uplink shared channel (PUSCH) on the active UL BWP of the first cell. The processor is also configured to determine a delay based on a current minimum scheduling offset value, and apply the minimum scheduling offset value in a second slot of the second cell that is separated from the first slot by the delay. Section [0222] A downlink control information (DCI) format provided by the PDCCH is decoded. The DCI format includes a field that indicates a minimum scheduling offset value. In one embodiment, the minimum scheduling offset value is from the first set and is applicable for a reception of a physical downlink shared channel (PDSCH) on the active DL BWP of the first cell. In another embodiment, the minimum scheduling offset value is from the second set and is applicable for a transmission of a physical uplink shared channel (PUSCH) on the active UL BWP of the first cell.
	However, Aiba, Papasakellariou, Aiba II and in further view of Lin do not render obvious in combination with other limitations in the independent claims the claim elements
A method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, a downlink control message scheduling a plurality of downlink messages and indicating a first offset between communicating a first downlink message of the plurality of downlink messages and communicating a first feedback message of a plurality of feedback messages that correspond to the plurality of downlink messages; receiving, from the base station, a second offset between communicating each feedback message of the plurality of feedback messages; receiving the first downlink message of the plurality of downlink messages; transmitting, to the base station, the first feedback message of the plurality of feedback messages based at least in part on the first offset; and transmitting a second feedback message of the plurality of feedback messages after transmitting the first feedback message and based at least in part on the second offset.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims  1-30 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-30                    are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477